Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Claim Objections
Claims 6 is objected to because of the following informalities:  Claim 6 is currently amended to bring back in limitations that were deleted from the claims in the response of 03/01/2021 and should therefore be listed as “Currently Amended”.  Appropriate correction is required.
Claim 12, line 1, “with main body” should read “with a main body”. 
Claim 12, line  4, “the body” should read “the main body”. 
Claim 12, line 7, said axle” should read “said articulating axle”. 

Claim Interpretation
The previous analysis and interpretation of “means for pivotally coupling” and “means for securing screw” in claim 6 are reinstated due to these limitations being brought back into the claims.  See the analysis of the Non-Final Office Action of 09/28/2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the at least one rounded tooth at the anterior end portion of claim 7 
the combination of the threaded bore, threaded actuator, articulating axle, threaded connection, second threaded actuator, second threaded bore, threaded tracts, second threaded post of claim 12
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 - 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 requires two threaded bores, a threaded actuator, a threaded post, a threaded connection, a threaded actuator, threaded tracts and a second threaded post.  The combination of all these elements in a single clamp was not found in the originally filed application and is therefore considered new matter. 
Claim 15 requires that the dorsal jaw (ref. 531, Fig. 43) has a threaded actuator bore and a second threaded bore.  However, the elected embodiment shows a single threaded bore in the dorsal jaw (ref. 532), not two.  In addition, the combination of a first and second hone clamp and a first and second bone anchor was not found in the originally filed application.  Therefore claim 15 is determined to comprise new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 - 8 and 12 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “and wherein said dorsal jaw and said axle means for pivotally coupling said sublaminar jaw and said dorsal jaw; and means for a securing screw said threaded activation piece actuator that connects to said sublaminar jaw and said dorsal jaw through threaded tracts”.  There appears to be errors in the language which make understanding and interpreting these limitations difficult. For example, it is unclear if the securing screw is positively recited; and the threaded activation piece actuator is the same as or different from the threaded actuator; and if the “means for securing” comprise the screw, activation piece actuator and tract or if there are other means linking these components. For these reasons claim 6 and its dependents are rejected. 
Claim 7 recites “said sublaminar jaws of said first nonintrusive bone clamp and said second nonintrusive bone clamp”.  However, in preceding claim 6 only the first nonintrusive bone clamp recites a sublaminar jaw.  The second non-invasive bone clamp requires no further structure and is interpreted as any structure capable of 
In a similar fashion, claim 8 recites “said dorsal jaws of said first and second bone clamps”, although the second bone clamp is not required to have a dorsal jaw.  For purposes of examination only the first bone clamp is required to have a dorsal jaw. 
Claim 12 recites “a threaded bore to carry a threaded actuator; a sublaminar jaw’ and articulating axle that pivotally connects said sublaminar and said dorsal jaw; a threaded connection disposed in the body of said dorsal jaw and a threaded actuator in a threaded in said dorsal jaw”.   It is unclear if the threaded tracts are the same as or different than the threaded bore(s). In addition, the final limitations in claim 12 recite a main body for a second time, having a second threaded post attached to the connector element.  It is unclear if the main body is the same as or different that the main body recited in line 1.  In addition, it is unclear why “a second threaded post” is named “second” since there is not “first threaded post”.  Is the second threaded post the same as or different that the threaded actuator? Finally, there is no antecedent basis for “the connecting element”.  It is unclear if this should be read as “a connecting element” or if it is the same as “the threaded connection”.  The combination of these limitations makes it very unclear if these components are duplicated, distinct or part of a non-elected embodiment in addition to deciphering the metes and bounds of the claim.  For purposes of examination they are all assumed to be different and distinct components. For these reasons claim 12 and its dependents are rejected. 
It is noted that dependent claims also contain limitations which are difficult to decipher in light of claim 12, for example claim 13 recites “said dorsal jaws” even though 
Claim 14 recites “said first end”.  There is no antecedent basis for this claim. 
Claim 15 claims a noninvasive system wherein a dorsal jaw has “a threaded actuation bore” (line 3) and also “a second threaded bore” (line 14).  It is unclear if these are the same or different.  For purposes of examination they are assumed to be different. 
Claim 15 recites “a connecting element” in line 10 and “a connecting element” in line 16.  It is unclear if there should be two connecting elements or only a single connecting element. For purposes of examination there are assumed to be two different connecting elements. 
Claim 15 recites the limitation “a connecting element has a main bore and a first end and a second end, wherein said first end and said first end attached to the top end of said threaded actuator of said first bone anchor and said second end attaches to the threaded bore on the leading edge of dorsal jaw of the second bone anchor.”  There appears to be several errors within this limitation (some of which are addressed above) which make deciphering the metes and bounds of the claim difficult.  For example, are the first and second bone clamps the same as or different from the first and second bone anchors?  For purposes of examination they are assume to be different. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773